Citation Nr: 1106021	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  10-29 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel




INTRODUCTION

The Veteran had active service from November 1942 to February 
1946.

This appeal comes to the Board of Veterans' Appeals (Board) from 
an April 2007 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
which, inter alia, denied the Veteran's claim for service 
connection for bilateral hearing loss.  

In May 2010, the agency of original jurisdiction (AOJ) obtained 
additional VA medical treatment records dating from January 2007 
to May 2010.  The AOJ did not provide the Veteran with a 
subsequent supplemental statement of the case (SSOC) or 
readjudication of his claim.  See 38 C.F.R. §§ 19.31(b), 19.37(a) 
(2010).  However, these records only show ongoing treatment for 
the Veteran's hearing loss, and do not provide any evidence in 
support of a connection between his current hearing loss and his 
military service.  Therefore, this is not pertinent evidence, 
such that an additional SSOC is not required.  Id.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has been diagnosed with bilateral hearing loss.

2.  There is no competent or credible evidence of a connection 
between the Veteran's currently diagnosed bilateral hearing loss 
and his active military service.




CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active military service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to 
notify was accomplished by way of the VCAA letter from the AOJ to 
the Veteran dated in June 2006.  That letter effectively 
satisfied the notification requirements of the VCAA consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by:  (1) 
informing him about the information and evidence not of record 
that was necessary to substantiate his claim for service 
connection for bilateral hearing loss; (2) informing him about 
the information and evidence VA would seek to provide; and (3) 
informing him about the information and evidence that he was 
expected to provide.  See also Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).   

Furthermore, the June 2006 letter from the AOJ advised the 
Veteran of the elements of a disability rating and an effective 
date, which are assigned if service connection is awarded.  
Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub 
nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, the 
Veteran has received all required notice in this case, such that 
there is no error in the content of his VCAA notice.    

With regards to the timing of his VCAA notice, the Board observes 
that the AOJ issued all required VCAA notice prior to the April 
2007 rating decision on appeal.  Mayfield v. Nicholson, 444 F.3d 
1328, 1333 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. 
App. at 120.  Thus, there is no timing error.   

In addition to notification, VA is required to assist the Veteran 
in finding evidence to support his claim.  See 38 U.S.C.A. § 
5103A.  The AOJ has secured service treatment records (STRs), VA 
treatment records, and a VA medical examination regarding the 
nature and etiology of his hearing loss.  The Veteran has 
submitted personal statements.  The Veteran has not provided 
authorization for VA to obtain any additional private medical 
records, nor has he indicated that such records exist.  
Therefore, the Board concludes that the duty to assist the 
Veteran in gathering information to advance his claim has been 
met.

In regards to the March 2007 VA medical examination, the Board 
notes that when the VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  A medical opinion must support its conclusion with 
an analysis the Board can consider and weigh against other 
evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 
124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008) (a medical opinion that contains only data and conclusions 
is accorded no weight).  In this instance, the VA medical 
examiner reviewed the history of the Veteran's history of 
presumed in-service exposure to acoustic trauma and his history 
of treatment and relevant complaints, but concluded that 
providing a statement regarding the relationship of the Veteran's 
hearing loss to his service would be speculative.  

The Veteran's representative has argued that the VA medical 
examiner's statement that an etiological opinion could not be 
provided without resort to mere speculation necessitates a remand 
for a new VA medical examination.  See the Informal Brief of 
Appellant in Appealed Case dated January 2011.  The Board notes 
that the that the Court has held that particular care must be 
taken when a VA medical examiner indicates that an opinion cannot 
be provided without resorting to speculation.  See Jones v. 
Shinseki, 23 Vet. App. 382, 391 (2010) (When an examiner provides 
a statement that etiology cannot be determined, the examiner 
should clearly identify what cannot be determined, i.e., whether 
or not the answer cannot be determined from current medical 
knowledge, or if the actual cause cannot be selected from 
multiple potential causes).  In this case, the examiner 
explicitly indicated that there were two reasons that etiology 
could not be determined.  First, the VA examiner cited the lack 
of contemporaneous evidence of clinical hearing loss treatment or 
diagnosis dating from the Veteran's military service, although 
noting the Veteran's statements in this regarding remembering 
noticing some hearing loss in 1943.  As related below, the Board 
has concluded that the Veteran's stated history of continuous 
symptoms of hearing loss beginning in military service is not 
credible, and the probative evidence of record indicates that the 
Veteran's hearing loss was not present until substantially after 
his active military service.  As such, the examiner's conclusion 
that there was no evidence of record to show hearing loss at the 
time of service is also substantiated by the Board's conclusions 
after review of the record.  Second, the VA examiner indicated 
that the specific cause of the Veteran's current hearing loss 
could not be selected from multiple potential causes presented by 
the record.  

As such, the VA medical examiner indicated specifically why an 
opinion would be speculative:  the lack of clinical hearing 
testing data in and shortly after military service, and the 
multiple possible etiologies presented by the record and the 
Veteran's statements.  It is clear that these issues cannot be 
addressed by providing more testing or review of the record, such 
that the March 2007 VA medical examiner has provided a sufficient 
basis for the conclusion provided, and there is no basis for a 
further VA medical examination to be conducted.  Therefore, the 
March 2007 VA medical examination provided a full and complete 
opinion which satisfied the obligation of the VA to provide a 
medical opinion that is adequate for rating purposes, such that 
no further development in terms of obtaining medical records, 
examinations, or opinions, is necessary.  38 U.S.C.A. § 5103.

Governing Laws for Service Connection

Service connection may be granted if it is shown the Veteran 
developed a disability resulting from an injury sustained or 
disease contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service), 1153 (aggravation).  

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service - the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be no 
valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current diagnosis of 
the condition claimed).

A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in service 
with continuity of symptomatology demonstrated thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  That is, a Veteran can establish continuity of 
symptomatology in cases where the Veteran cannot fully establish 
the in-service and/or nexus elements of service connection 
discussed above.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 
Vet. App. 303, 307 (2007).  To establish continuity of 
symptomatology, the Court held a Veteran must show "(1) that a 
condition was 'noted' during service, (2) with evidence of post-
service continuity of the same symptomatology, and (3) medical or 
lay evidence of a nexus between the present disability and the 
post-service symptomatology."  Barr, 21 Vet. App. at 307.  
Whether medical evidence or lay evidence is sufficient to relate 
the current disorder to the in-service symptomatology depends on 
the nature of the disorder in question, that is, whether the 
relationship and disability are capable of lay observation.  
Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007).  For continuity of 
symptomatology, although the Board may weigh the absence of 
contemporaneous medical evidence against the lay evidence in 
determining credibility, it cannot determine that lay evidence 
lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (2006).

Some diseases are chronic, including organic diseases of the 
nervous system such as sensorineural hearing loss, and therefore 
will be presumed to have been incurred in service, although not 
otherwise established as such, if manifested to a degree of ten 
percent or more within one year after service.  This presumption, 
however, is rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  38 
C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

Competent medical evidence may mean statements conveying sound 
medical principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses.  
38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any 
evidence not requiring that the proponent have specialized 
education, training, or experience.  Lay evidence is competent if 
it is provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, 
lay testimony is competent when it regards the readily observable 
features or symptoms of injury or illness and "may provide 
sufficient support for a claim of service connection."  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  

VA is to give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability benefits.  
38 U.S.C.A. §§ 1154(a).  With regard to lay evidence, the Federal 
Circuit Court recently held that lay evidence, when competent, 
can establish a nexus between the Veteran's disability and an in-
service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313, 
1316 (Fed. Cir. 2009).  Citing its previous decisions in Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit 
stated in Davidson that it has previously and explicitly rejected 
the view that competent medical evidence is always required when 
the determinative issue in a claim for benefits involves either 
medical etiology or a medical diagnosis.  Id. at 1316.  Instead, 
under 38 U.S.C.A. §§ 1154(a), lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when:  (1) a 
layperson is competent to identify the medical condition, (e.g., 
a broken leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional.  
Jandreau, 492 F.3d at 1377 (footnote omitted).  For example, a 
layperson would be competent to identify a "simple" condition 
like a broken leg, but would not be competent to identify a form 
of cancer.  Id. at 1377 n.4.

In short, lay evidence that is both competent and credible may 
establish the presence of a condition during service, post-
service continuity of symptomatology, and evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Barr, 21 Vet. App. at 307-09.  But "[t]he type 
of evidence that will suffice to demonstrate entitlement to 
service connection, and the determination of whether lay evidence 
may be competent to satisfy any necessary evidentiary hurdles, 
depends on the type of disability claimed."  Id. at 308.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis - Service Connection for Bilateral Hearing Loss

The Veteran contends that he developed bilateral hearing loss as 
the result of his military service.  Specifically, he has alleged 
that he developed bilateral hearing loss due to exposure to 
gunfire and airplane engine noise during his military service.  
See the Veteran's June 2006 claim, August 2006 statement, and 
June 2010 substantive appeal (VA Form 9). 

As noted above, the first requirement for any service connection 
claim is the existence of a current disability.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The threshold 
for normal hearing is from zero to 20 decibels, and higher 
threshold levels indicate some degree of bilateral hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  According to VA 
standards, impaired hearing will be considered a disability when 
the auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of these frequencies are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  Considering this, the Veteran was provided with a VA 
audiometric examination in March 2007 in order to measure the 
Veteran's hearing in accordance with the standards provided in 
38 C.F.R. § 3.385, which revealed the following with regards to 
the Veteran's bilateral hearing loss:

HERTZ

500
1000
2000
3000
4000
RIGHT
20
30
60
75
95
LEFT
20
30
55
75
85

At that time, the VA audiometric examination revealed hearing 
loss with auditory thresholds rated at 26 decibels or above at 
each frequency for both ears with one exception for each ear, and 
three frequencies rated at above 40 decibels for each ear; 
furthermore, the Veteran's Maryland CNC word test also revealed 
speech recognition scores of 76 percent for both ears.  
Therefore, the March 2007 VA audiometric examination clearly 
shows that the Veteran currently experiences bilateral hearing 
loss as that disability is defined for VA purposes.  38 C.F.R. 
§ 3.385.  

"A determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  See Watson v. Brown, 4 Vet. App. 309, 314 
(1993); 38 C.F.R. § 3.304(f); see also Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  To show 
service connection for hearing loss, the Board notes that hearing 
loss under the standards of 38 C.F.R. § 3.385 does not have to be 
demonstrated during service.  Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  The Court has held that service connection for 
hearing loss may be granted where there is credible evidence of 
acoustic trauma due to significant noise exposure in service, 
post-service audiometric findings meeting regulatory requirements 
for hearing loss disability for VA purposes, and a medically 
sound basis upon which to attribute the post-service findings to 
the injury in service, as opposed to intercurrent causes.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

As noted above, the Veteran has stated that he believes that his 
current hearing loss is the result of his military service when 
he was exposed to naval ship gunfire, and aircraft engine noise, 
without hearing protection.  See the Veteran's June 2006 claim, 
August 2006 statement, and June 2010 substantive appeal (VA Form 
9).  He has specifically indicated that he first noticed hearing 
loss in 1943 which has gotten progressively worse ever since.  
See the VA medical examination of March 2007.  The Veteran is 
competent to indicate experiencing hearing loss symptoms during 
his military service, and a history of such symptoms dating from 
service.  See Layno, at 469; see also 38 C.F.R. § 3.159(a)(2).  
As such, the Veteran has provided competent lay evidence of both 
a chronic disorder in service and continuity of symptomatology of 
such a disorder after his service.  

In such an instance, the Veteran's credibility affects the weight 
to be given to his testimony, and it is the Board's 
responsibility to determine the appropriate weight.  Washington 
v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board must 
account for the evidence which it finds to be persuasive or 
unpersuasive, analyze the credibility and probative value of all 
material evidence submitted by and on behalf of a claimant, and 
provide the reasons for its rejection of any such evidence.  See 
Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 
Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 
40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); 
Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 169 (1991).  The competence of 
evidence, the Court has held, is a legal concept, which is useful 
in determining whether testimony may be heard and considered by 
the trier of fact, while the credibility of such evidence is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  
Rucker, 10 Vet. App. at 74.  See also Layno, supra.  

When weighing lay evidence such as this, the Board is entitled to 
discount the credibility of evidence in light of its own inherent 
characteristics and its relationship to other items of evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The 
credibility of a witness can be impeached by a showing of 
interest, bias, inconsistent statements, or, to a certain extent, 
bad character.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (citing State v. 
Asbury, 415 S.E.2d 891, 895 (W. Va. 1992)).  

In this case, the Veteran's statements have not been consistent, 
and in certain instances have been contradicted by the 
contemporaneous evidence of record.  First, as noted above, the 
Veteran has indicated at the time of his March 2007 VA medical 
examination that his hearing loss began during service.  However, 
the Veteran stated at the time of his initial claim that he began 
experiencing tinnitus during service at the time that he was 
exposed to loud noises in service, and that this subsequently 
developed into a bilateral hearing loss condition.  See the 
Veteran's June 2006 claim and August 2006 statement.  The 
inconsistency of the Veteran's statements wherein he has 
described the onset of tinnitus symptoms during service in two 
statements, and then subsequently indicated that in actual fact 
it was his hearing loss which began during service but his 
tinnitus symptoms did not begin until twenty years ago, or around 
1987 (about forty years after his active military service) 
reduces the Veteran's credibility when describing the history of 
his hearing loss.  Further, the self-interested nature of the 
Veteran's statements is also a factor in reducing his 
credibility.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (interest in the outcome of a proceeding may affect the 
credibility of testimony)

Further, the Veteran's STRs do not show any evidence of a 
diagnosis of or treatment for hearing loss during his military 
service; nor has the Veteran indicated that he ever complained of 
or received treatment for or a diagnosis of hearing loss during 
his military service.  In fact, the Veteran stated that his 
hearing loss has been progressively worse since 1943 at the time 
of his VA medical examination; however, certain medical records 
directly contradict the history currently reported by the 
Veteran.  In fact, a VA medical treatment record dated in May 
1947 records that the Veteran's ears were normal at that time.  
Further, private treatment records dated in May 1991 and December 
1994 both indicate that the Veteran's ears were unremarkable at 
that time.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997); see 
also Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous 
evidence, such as the medical treatment records, has greater 
probative value than reported history).  

Finally, the Veteran has been service-connected for in-service 
malaria since a March 1946 rating decision, showing that the 
Veteran was clearly aware of the possibility of receiving 
compensation for a disability incurred in service during the 
period when he was experiencing the claimed symptoms of hearing 
loss.  The record from that time shows that the Veteran has been 
a zealous advocate on his behalf, and has submitted several 
applications for service-connected disabilities over the years 
after his initial grant of service-connection in March 1946, and 
the Veteran has also been provided with VA medical examinations 
to review his claims during this time.  However, over the over 
forty years of interaction with VA that the Veteran has been 
service-connected for malaria, the first time that the Veteran 
indicated that he had experienced hearing loss during his 
military service was at the time of his March 2007 VA medical 
examination, and the first evidence of complaints of hearing loss 
is at the time of a December 2002 VA medical treatment record.  
The Federal Circuit Court has held that such a lengthy lapse of 
time between the alleged events in service and the initial 
manifestation of relevant symptoms after service is a factor for 
consideration in deciding a service-connection claim.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

In this instance, the Veteran is simply not credible when he 
argues that he was experiencing hearing loss from the time of his 
military service and after, but that he failed to pursue such a 
claim at that time.  The Board does not doubt the Veteran's 
belief that his current hearing loss is related to his service, 
but his stated history regarding the symptoms of hearing loss are 
simply inconsistent with the evidence of record.  The Board notes 
that it is prohibited to determine that lay evidence lacks 
credibility solely because it is unaccompanied by contemporaneous 
medical evidence.  Buchanan, 451 F.3d at 1336-37.  The Board may, 
however, consider a lack of contemporaneous medical evidence as 
one factor in determining the credibility of lay evidence.  Id. 
at 1337.  In this case, it is not the absence of evidence over 
the years since the Veteran's discharge, but the Veteran's 
inconsistent statements regarding his claims of a history of 
continuous symptoms of hearing loss since service that the Board 
finds unpersuasive, as well as the contradictory evidence of 
record including medical evidence and a history of multiple 
adjudicated claims over the years since the Veteran's release 
from active duty that renders the Veteran's statements of 
experiencing bilateral hearing loss since service not credible.  
Therefore, overall, in-service and post-service medical and lay 
evidence of record does not demonstrate any credible evidence of 
chronic bilateral hearing loss during the Veteran's military 
service or continuity of any in-service symptomatology from 
service.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 496-97.  
As such, the first contemporaneous evidence of hearing loss is 
contained within a VA medical treatment record dated in December 
2002.  Even were the Board to take the Veteran's statement of 
hearing loss found at the time that he began work as a school 
crossing guard twenty years ago, despite his other inconsistent 
statements, this shows hearing loss at the earliest beginning 
around 1987, or about forty years after his military service.  
With no competent or credible evidence of hearing loss within one 
year after service, the Veteran is not entitled to application of 
the presumptive provisions regarding organic diseases of the 
nervous system.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

As noted above, the Veteran has argued that his current bilateral 
hearing loss is due to his service, particularly due to exposure 
to naval ship gunfire, other weapons firing, and aircraft engine 
noise, which he experienced without hearing protection.  See the 
Veteran's June 2006 claim, August 2006 statement, and June 2010 
substantive appeal (VA Form 9).  The Board notes that the 
Veteran's DD Form 214 shows that he served as an airplane 
instrument mechanic during the "air off Japan," "New Guinea", 
"Sou[th] Philippine," and "Luzon" campaigns and received the 
Philippine Liberation medal.  With evidence from his service that 
supports his statements, the Veteran's claims regarding his in-
service experience of exposure to loud noises without hearing 
protection during his military service may be conceded.  

Therefore, there must be evidence to show a connection, or 
"nexus" between his experiences in service and his current 
hearing loss.  Shedden, 381 F.3d at 1167; see also Hensley, 5 
Vet. App. at 159.  The Veteran is competent to report hearing 
loss, generally.  However, a determination that his current 
hearing loss developed later in life as a result of his military 
service is the type of determination which requires medical skill 
or knowledge.  Jandreau v. Nicholson, 492 F.3d at 1316.  The 
Veteran is not generally competent to state that a substantially 
post-service development of bilateral hearing loss was caused by 
his military service without some evidence that he has the 
requisite training or experience necessary to render him 
competent to make such a determination.  See Layno, at 469; see 
also 38 C.F.R. § 3.159(a)(1).  

In regards to medical opinions, the Board is presented with one 
speculative medical opinion as well as two unfavorable medical 
opinions.  As noted above, the Veteran was provided with a VA 
medical examination in March 2007.  At that time, the examiner 
indicated that "[m]ilitary acoustic trauma is conceded."  The 
examiner also noted that the Veteran had reported hearing loss 
during service.  Further, the examiner noted that there was no 
other medical evidence of hearing loss during or shortly after 
service, but that the Veteran's hearing loss did show "some 
characteristics of NIHL [noise induced hearing loss]."  Due to 
the lack of medical evidence from the Veteran's service as well 
as the presence of other potential etiologies, the VA medical 
examination concluded that resolution of any connection to 
military service would be speculative.  In this regard, to the 
extent it may be argued that the examiner's inability to estimate 
additional limitation warrants a grant of his claim, this 
inability does not raise the weight of the evidence to that of 
equipoise.  See Chotta v. Peake, 22 Vet. App. 80, 86 (2008) 
(noting, in the context of an increased rating claim, that if the 
level of the appellant's disability...  cannot be determined 
without resorting to speculation, then it has not been proven to 
the level of equipoise and a staged rating is not appropriate); 
38 C.F.R. § 3.102 (noting that the Board may not award benefits 
when the award would be based upon pure speculation); see also 
Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed.Cir. 2009) ("[A]n 
examiner's statement, which recites the inability to come to an 
opinion, provides neither positive nor negative support for 
service connection.  Therefore, it is not pertinent evidence, one 
way or the other.")  As such, the VA medical examination of 
March 2007 does not show evidence of any connection between the 
Veteran's military service and his current hearing loss.  

Finally, there are VA medical treatment records dated in December 
2002 and July 2003, both of which indicate that the Veteran's 
hearing loss is secondary to his age.  As such, these opinions 
are provided without a basis for the opinion provided, such that 
they might be outweighed by positive medical evidence.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295; Stefl v. Nicholson, 
21 Vet. App. at 124.  However, these medical records, in that 
they indicate that the Veteran's hearing loss is due to age, at 
the very least clearly do not show evidence of a connection 
between the Veteran's military service and his current hearing 
loss, and instead provide evidence of an alternative etiology.  
As such, the competent medical evidence of record does not show 
any evidence of a connection between the Veteran's current 
bilateral hearing loss and his military service.

In conclusion, having reviewed all of the evidence contained 
within the record which supports the Veteran's claim for service 
connection for bilateral hearing loss in the light most favorable 
to the Veteran, the Board finds that the preponderance of the 
evidence is against service connection for bilateral hearing loss 
on a direct or presumptive basis, and there is no reasonable 
doubt to resolve in the Veteran's favor.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


